DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the amendment filed 03/23/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 21, claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: essential structural cooperative relationships of the first corner and second corner; and essential structural cooperative relationships of the lengths of arms of the first and second angled bus bars.

Instant invention claims an electrochromic lite comprising a first angled bus bar disposed on a first corner area and a second angled bus bar disposed on a second corner area, and are configured to apply voltages/currents to the first and the second bus bars to achieve an optical state of the optically switchable device such that the switching occurs throughout the optically switchable device substantially uniformly (for examples, abstract, fig. 13 and fig. 16). Hence, the structural cooperative relationships of the first corner and second corner is essential to the claimed electrochromic lite. Appears that the second angled bus bar should be disposed diagonally opposed to the first corner.


Instant disclosure seems does not support one of possible claimed scope wherein that the first and second angled bus bar are disposed adjacently to each other, and wherein the arms of the first and second angled bus bars having lengths about 10% of the length of a side of the substantially rectangular area on which it resides.

The term of “wherein the first and second bus bars are configured (having a structural cooperative configuration) to cause switching throughout the optically switchable device coating to a substantially uniform optical state in response to current and/or voltage being applied to the first and second bus bars” is essential to the claimed electrochromic lite for specifying the structural cooperative configuration, but is missing in claims.

Regarding Claim 36, claim 36 has same undefined issues as that of claim 21.


Claims 37 -49 and 51 are rejected as containing the deficiencies of claim 36 through their dependency from claim 36.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh et al (US 20120200908) in the view of Lamine et al (US 20120019889).

Regarding Claim 21, Bergh teaches an electrochromic lite (abstract; fig.1) comprising: 

a substrate (fig. 1, 24, 25; ¶[0050], line 14, substrates 24, 25); 

 
a first angled bus bar disposed on the first monolithic transparent conducting layer (fig. 1, 22, 26) proximate the first corner the substantially rectangular area (fig. 2B, 226- first bus bar, to the corner 58; ¶[0068], line 13-17, bus bars 226 and 227, contact with the first and second electrically conductive layers, electrochromic stack), the first angled bus bar configured to apply voltage of a first polarity to the first monolithic transparent conducting layer (¶[0051], line 4-12, applying a voltage pulse, electrochromic material,  change(s) optical states,  switching electrochromic device, from a more transmissive state to a less transmissive state); and 

a second angled bus bar disposed on the second monolithic transparent conductive layer proximate the second corner of the substantially rectangular area(fig. 1, 23, 27; fig. 2B, 227- second bus bar; ¶[0068], line 13-17, bus bars 226 and 227, contact with the first and second electrically conductive layers, electrochromic stack), the second angled bus bar configured to apply voltage of a second polarity opposite the first polarity to the second monolithic transparent conductive layer (¶[0051], line 4-12, 

wherein each of the arms of the first and second angled bus bars do not overlap each other (fig. 2B, 226- first bus bar, 227- second bus bar, which not overlapping); and wherein each of the arms of the first and second angled bus bars has a length about 90% of the length of a side of the substantially rectangular area on which it resides (see fig. 2B).

But Bergh does not specifically disclose that wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material; and wherein each of the arms of the angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides.

However, Lamine teaches an electrochromic device (abstract; fig. 9), wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material (fig. 6, 4, 9a; ¶[0035], line 1-10, an electrically conductive layer forming a lower electrode ( 4), an electrically conductive layer forming an upper electrode (9); ¶[0065], line 1-8, In a known manner this electrode may be of a metal type, or of a transparent conductive oxide (TCO) type made of ln2O3:Sn(ITO), SnO2:F or ZnO:Al; ¶[0090], line 1-7, As is known, usually the upper and lower electrodes of electrochromic devices are made of 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention to modify the electrochromic device of Bergh by the electrochromic device of Lamine to have each of the arms of the first and second angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides, for the purpose of providing of an electrochromic device which reliability over time is improved; and the electrochromic device that has a reduced response time and that consumes less electricity (¶[0088], line 1-10).

Regarding Claim 22, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein each of the angled bus bars is L- shaped or V-shaped and has a shorter arm and a longer arm (fig. 2B, 226, 227-- bus bar in L-shaped, as disclosed in Bergh).  

Regarding Claim 23, Bergh- Lamine combination teaches that the electrochromic lite of claim 22, wherein the shorter arm has a length of about 10-40% of the length of a side of the rectangular area on which it resides, and wherein the longer 

Regarding Claim 24, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the first angled bus bar is located diametrically opposed to the second angled bus bar (fig. 2B, 226, 227 -- bus bar, as disclosed in Bergh).  

Regarding Claim 25, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the electrochromic device is solid state and inorganic (¶[0054], line 1-6, electrochromic stack, comprise organic or inorganic materials, they may be solid or liquid, as disclosed in Bergh).  

Regarding Claim 26, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the arms of the first and second angled bus bars have lengths in symmetric relationship to each other (fig. 2B, 226, 227; bus bar 226, 227 have arms of equal length, which has 180º rotational symmetry to the center of the device, as disclosed in Bergh). 



Regarding Claim 28, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the arms of each of the first and second angled bus bars are connected by a wire (fig. 2B, 226, 227- bus bars; ¶[0051], line 4-12, applying a voltage pulse, electrochromic material,  change(s) optical states,  switching electrochromic device, from a more transmissive state to a less transmissive state; -- bus bars applying voltages to electrochromic system, so the arms are connected to electric wires, as disclosed in Bergh).

Regarding Claim 29, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the first and second monolithic transparent conductive layers include transparent conductive oxide material (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one or more metals.  Examples of such metal oxides and doped metal oxides include indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide and the like, as disclosed in Bergh).

Regarding Claim 30, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the first and second monolithic transparent conductive layers comprise metal oxides or doped metal oxides (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one or more metals.  Examples of such metal oxides and doped metal oxides include indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide and the like, as disclosed in Bergh).  

Regarding Claim 31, Bergh- Lamine combination teaches that the electrochromic lite of claim 30, the first and second monolithic transparent conductive layers comprise one of indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, and doped ruthenium oxide (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one or more metals.  Examples of such metal oxides and doped metal oxides include indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped 

Regarding Claim 32, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the first and second angled bus bars are made of a conductive ink patterned onto the first and second monolithic transparent conductive layers respectively (fig. 2B, 226, 227- bus bars; it is well known in the art that the bus bars can be made of a conductive ink, see US 20110211246 of Agrawal et al, ¶[0037] and ¶[0038]. Further, this portion of claim is of a product-by-process claim (bus bars/process to make bus bars) and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 33, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the electrochromic lite is integrated into an insulated glass unit (¶[0065], line 1-13,  the electrochromic device is a rectangular electrochromic window; first substrate 24 and second substrate 25 are rectangular panes of glass,  as disclosed in Bergh).



Regarding Claim 35, Bergh- Lamine combination teaches that the electrochromic lite of claim 21, wherein the substrate is rectangular (¶[0065], line 1-13,  the electrochromic device is a rectangular electrochromic window; first substrate 24 and second substrate 25 are rectangular panes of glass,  as disclosed in Bergh).  

Regarding Claim 36, Bergh teaches an electrochromic lite (abstract; fig.1) comprising:
 
a rectangular substrate having a first corner and a second corner (fig. 1, 24, 25; ¶[0050], line 14, substrates 24, 25; (fig. 2B, 226, 227- bus bars, corner 57, 58);  

an electrochromic device disposed on the rectangular substrate, the electrochromic device comprising first and second monolithic transparent conducting layers sandwiching an electrochromic stack (fig. 1, 22, 20,10, 21, 23; 26, 27; ¶[0050], line 15-16, elements 22, 20, 10, 21, and 23,  as an electrochromic stack);

a first angled bus bar disposed on the first monolithic transparent conductive layer (fig. 1, 22, 26) proximate the first corner (fig. 2B, 226- first bus bar, to the corner 58; ¶[0068], line 13-17, bus bars 226 and 227, contact with the first and second electrically conductive layers, electrochromic stack), the first angled bus bar configured to apply voltage of a first polarity to the first monolithic transparent conducting layer (¶[0051], line 4-12, applying a voltage pulse, electrochromic material,  change(s) optical states,  switching electrochromic device, from a more transmissive state to a less transmissive state); and 

a second angled bus bar disposed on the second monolithic transparent conductive layer proximate the second corner (fig. 1, 23, 27; fig. 2B, 227- second bus bar; ¶[0068], line 13-17, bus bars 226 and 227, contact with the first and second electrically conductive layers, electrochromic stack), the second angled bus bar configured to apply voltage of a second polarity, opposite the first polarity, to the second monolithic transparent conductive layer (¶[0051], line 4-12, applying a voltage pulse, electrochromic material,  change(s) optical states,  switching electrochromic device, from a more transmissive state to a less transmissive state);

wherein each of the arms of the first and second angled bus bars do not overlap each other (fig. 2B, 226- first bus bar, 227- second bus bar, which not overlapping); and wherein each of the arms of the first and second angled bus bars has a length about 

 But Bergh does not specifically disclose that wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material; and wherein each of the arms of the first and second angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides.

However, Lamine teaches an electrochromic device (abstract; fig. 9), wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material (fig. 6, 4, 9a; ¶[0035], line 1-10, an electrically conductive layer forming a lower electrode ( 4), an electrically conductive layer forming an upper electrode (9); ¶[0065], line 1-8, In a known manner this electrode may be of a metal type, or of a transparent conductive oxide (TCO) type made of ln2O3:Sn(ITO), SnO2:F or ZnO:Al; ¶[0090], line 1-7, As is known, usually the upper and lower electrodes of electrochromic devices are made of doped metal oxides such as fluorine-doped tin oxide (SnO2:F) or tin-doped indium oxide (ITO)…); and wherein each of the arms of the angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides (fig. 9, 15-bus bars, at corner C, the horizontal arm of 15 has a length of about 24% of the length of the upper side of the device).



Regarding Claim 37, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein each of the angled bus bars is L- shaped or V-shaped and has a shorter arm and a longer arm (fig. 2B, 226, 227-- bus bar in L-shaped, as disclosed in Bergh).  

Regarding Claim 38, Bergh- Lamine combination teaches that the electrochromic lite of claim 37, wherein the shorter arm has a length of about 10-40% of the length of a side of the rectangular area on which it resides, and wherein the longer arm has a length of about 35%-65% of the length of a side of the rectangular area on which it resides (fig. 9, 15-bus bars, at corner C, the horizontal arm of 15 has a length of about 24% of the length of the upper side of the device; fig. 10, 17- bus bar, which right arm at corner F has a length about 57% of a length of the right side of the device, as disclosed in Lamine).  



Regarding Claim 40, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the electrochromic device is solid state and inorganic (¶[0054], line 1-6, electrochromic stack, comprise organic or inorganic materials, they may be solid or liquid, as disclosed in Bergh).    

Regarding Claim 41, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the arms of the first and second angled bus bars have lengths in symmetric relationship to each other (fig. 2B, 226, 227; bus bar 226, 227 have arms of equal length, which has 180º rotational symmetry to the center of the device, as disclosed in Bergh). 

Regarding Claim 42, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the arms of each of the first and second angled bus bars are connected by bus bar material (fig. 2B, 226, 227; the arms of bus bar 226, 227 are connected by bus bar material, as disclosed in Bergh).  

Regarding Claim 43, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the arms of each of the first and second angled 

Regarding Claim 44, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the first and second monolithic transparent conductive layers include transparent conductive oxide material (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one or more metals.  Examples of such metal oxides and doped metal oxides include indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide and the like, as disclosed in Bergh).

Regarding Claim 45, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the first and second monolithic transparent conductive layers comprise metal oxides or doped metal oxides (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one 

Regarding Claim 46, Bergh- Lamine combination teaches that the electrochromic lite of claim 45, the first and second monolithic transparent conductive layers comprise one of indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, and doped ruthenium oxide (¶[0059], line 1-42, two electrically conductive layers 22, 23; conductive layers 22 and 23 may be made from a number of different transparent materials, including transparent conductive oxides; Transparent conductive oxides include metal oxides and metal oxides doped with one or more metals.  Examples of such metal oxides and doped metal oxides include indium oxide, indium tin oxide, doped indium oxide, tin oxide, doped tin oxide, zinc oxide, aluminum zinc oxide, doped zinc oxide, ruthenium oxide, doped ruthenium oxide and the like, as disclosed in Bergh).

Regarding Claim 47, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the first and second angled bus bars are made of a conductive ink patterned onto the first and second monolithic transparent conductive layers respectively (fig. 2B, 226, 227- bus bars; it is well known in the art that the bus bars can be made of a conductive ink, see US 20110211246 of Agrawal et al, ¶[0037] and ¶[0038]. Further, this portion of claim is of a product-by-process claim (bus 

Regarding Claim 48, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the electrochromic lite is integrated into an insulated glass unit  (¶[0065], line 1-13,  the electrochromic device is a rectangular electrochromic window; first substrate 24 and second substrate 25 are rectangular panes of glass,  as disclosed in Bergh). 

Regarding Claim 49, Bergh- Lamine combination teaches that the electrochromic lite of claim 48, wherein the first angled bus bar is outside a seal of the insulated glass unit (¶[0150], line 1-10, the devices were then constructed by hermitically sealing matching substrates together; The device was constructed with the gradient substrate oriented with the low sheet resistance side exposed for electrical connection; --the electrical connection elements -- bus bars may be outside the sealing for electrical connections, as disclosed in Bergh). 

2O3:Sn(ITO), SnO2:F or ZnO:Al; ¶[0090], line 1-7, As is known, usually the upper and lower electrodes of electrochromic devices are made of doped metal oxides such as fluorine-doped tin oxide (SnO2:F) or tin-doped indium oxide (ITO)…); wherein each of the arms of the angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides (fig. 9, 15-bus bars, at corner C, the horizontal arm of 15 has a length of about 24% of the length of the upper side of the device, as disclosed in Lamine).  

Regarding Claim 51, Bergh- Lamine combination teaches that the electrochromic lite of claim 36, wherein the conductive material is (i) a conductive oxide material or (ii) a metal (¶[0065], line 1-8, In a known manner this electrode may be of a metal type, or of a transparent conductive oxide (TCO) type made of ln2O3:Sn(ITO), SnO2:F or ZnO:Al; ¶[0090], line 1-7, As is known, usually the upper and lower electrodes of electrochromic devices are made of doped metal oxides such as fluorine-doped tin oxide (SnO2:F) or tin-doped indium oxide (ITO)…); wherein each of the arms of the angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides (fig. 9, 15-bus bars, at corner C, the horizontal arm of 15 has a length of about 24% of the length of the upper side of the device, as disclosed in Lamine).  

Response to Arguments
Applicant's arguments on pages 6-14, filed on 3/23/2021, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Bergh teaches away from “first and second monolithic transparent conductive layers...wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material”
(B) Neither Bergh alone or in combination with Lamine teaches or suggests “each of the arms of the first and second angled bus bars has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides” where the “first angled bus bar [is] disposed on the first monolithic transparent conductive layer,” and the “second angled bus bar [is] disposed on the second monolithic transparent conductive layer” as recited in claims 21 and 36.

In response to applicant's argument(s):
(A) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Lamine teaches in ¶[0035], line 1-10, ¶[0065], line 1-8 and ¶[0090], line 1-7 that “wherein one or both of the first monolithic transparent conductive layer and the second monolithic transparent conductive layer is a single layer of a conductive material” (e.g. ITO-- tin-doped indium oxide). 
Bergh- Lamine combination teaches the limitations as recited in claim 21, please see office action above. 

(B)  Bergh teaches in fig. 1, fig. 2B and ¶[0068], line 13-17 that wherein the “first angled bus bar disposed on the first monolithic transparent conductive layer”  and the “second angled bus bar [is] disposed on the second monolithic transparent conductive layer”, please see office action above.  Bergh also teaches in fig. 2B angled bus bars 226, 227. Lamine teaches angled bus bars 15 in fig. 9, wherein each of the arms of the angled bus bars ( 15 ) has a length between about 10% and about 65% of the length of a side of the substantially rectangular area on which it resides” (see fig. 9). Therefore, it 
Bergh- Lamine combination teaches the limitations as recited in claim 21, please see office action above.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872